DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3, and 6-11 are pending.
Claims 1, 3, 6, 9, and 11 were amended.
Claims 2, 4, and 5 were cancelled.	
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 4/26/2022. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
Claim Objections
Claim 1 and 11 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 4/26/2022. Accordingly, the objections to the claims have been withdrawn.	
Claim Rejections - 35 USC § 112
Claim 9 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/26/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman JR et al. (US 3211216 B2), herein referred to as Coleman, in view of Kosaka (JP 2020024079 A), herein referred to as Kosaka, and further in view of Monk (US 8397517 B2), herein referred to as Monk.
Regarding claim 1, Coleman discloses a temperature controlled pillowcase assembly for cooling a pillowcase thereby enhancing comfort for a user while sleeping, said assembly comprising: a pillowcase having an open end for insertably receiving a pillow for the purposes of sleeping (Examiner notes Coleman discloses cooling element 81 is contained within a pillowcase along with a pillow, see Col. 8, lines 9-11); a plurality of tubes (tubing 12), each of said tubes being integrated into said pillow case, each of said tubes being in thermal communication with said pillow case (Examiner considers cooling element 81 inserted within a pillowcase as being unified); and a cooling unit (thermopump 14) being in thermal communication with said plurality of tubes (see figure 1), said cooling unit cooling each of said tubes when said cooling unit is turned on thereby facilitating said plurality of tubes to cool said pillowcase wherein said cooling unit is configured to cool the user when the user lies on said pillowcase, said cooling unit being remotely positioned with respect to said pillowcase (thermopump 14 is connected to cooling element 81 via flexible tubing 26, 28). Coleman does not explicitly disclose pillowcase has an outer layer, a middle layer and an inside layer, said outer layer being comprised of a textile, said middle layer being comprised of a resiliently compressible material, said inner layer being comprised of a textile, said middle layer abutting said outer layer, said inner layer being spaced from said middle layer to define a tube space between said inner layer and said middle layer. Kosaka, however, discloses a local air conditioning system comprising sheet-like pillow covers 920A and 920B further comprising a two cloths 921a and 921b sandwiching a soft material of three dimensional structure mesh or sponge or cotton between cloths where tubes 100 are disposed within said space for the purpose of providing a cushioned layer containing the air conditioning tubes that can be placed over a regular pillow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the cloth layers and three dimensional soft material as taught by Kosaka in order to fabricate a cooling device with additional cushioning. Coleman, modified by Kosaka, teaches wherein each of the said tubes is in fluid communication with a common outlet and a common inlet (see Coleman, flexible tubing 26 and 28) but does not explicitly teach each of said common outlet and said common inlet being fluidly coupled to a port extending through said outer layer of said pillowcase. Monk, however, discloses a heating/cooling system for a motorcycle rider comprising ducting 12 connecting to inlet and outlet couplings 10 and 11 further contained with coupling members 18 and 20 with an automatic shutoff valve 19 and 21 for the purpose of preventing flow in either direction when the coupling members are disconnected from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the coupling members 18 and 20 having shutoff valves 19 and 21 as taught by Monk in order to prevent the flow of fluids when the coupling members are disconnected. Coleman, modified by Kosaka, and further modified by Monk, teaches said cooling unit (see Kosaka, figure 22; cooling device 1010) comprises: a housing having an outer wall (see Kosaka, housing 1700), said outer wall having a vent extending into an interior of said housing (see Kosaka, air intake 1702); and a single conduit having a send portion and a return portion (see Kosaka, flexible tube 1012 has two openings for sending and returning as seen in figures 22 and 23), said send portion being fluidly discrete from said return portion, said conduit being fluidly coupled to said port having said send portion being in fluid communication with said common inlet of said plurality of tubes, said return portion being in fluid communication with said common outlet of said plurality of tubes. Examiner notes the flexible tube 1012 as taught by Kosaka connects to an object to be cooled.
Regarding claim 3, Coleman (in view of Kosaka and further in view of Monk) teaches each of said tubes is positioned in said tube space between said inner layer and said middle layer of said pillow case, said plurality of tubes being spaced apart from each other and being distributed over an entire length and an entire width of said pillowcase. See Kosaka, figures 11 and 12, tubes extend across the width and length of the pillow cover where said tubes are disposed within the soft material layer.
Regarding claim 6, Coleman (in view of Kosaka and further in view of Monk) teaches a control circuit (see Kosaka, microcomputer 1015) being positioned in said housing; and a pump (see Kosaka, electric pump 1202 connected to tank 1203) being positioned within said housing, said pump having an intake and an exhaust, said pump urging a fluid outwardly through said exhaust when said pump is turned on, said exhaust being fluidly coupled to said send portion of said conduit such that said pump urges the fluid into said plurality of tubes when said pump is turned on, said exhaust being fluidly coupled to said return portion of conduit for retuning the fluid to said pump, said pump being electrically coupled to said control circuit. Examiner notes Kosaka is relied upon for teaching pump 1202 receives water in the direction D201 from the tank 1203 which receives hot water from the cooling pillow and pumps water in the D202 direction back towards the pillow thereby teaching the limitations of the claim. 
Regarding claim 7, Coleman (in view of Kosaka and further in view of Monk) teaches said cooling unit includes a blower being positioned in said housing, said blower being in fluid communication with said pump, said blower blowing air across said pump when said blower is turned on wherein said blower is configured to exchange heat from the fluid with ambient air thereby cooling the fluid, said blower being electrically coupled to said control circuit. Kosaka discloses a cooling unit 1201 fluidly connected to the electric pump and further comprising an electric fan 1251 for the purpose of discharging heat from the system through an exhaust pushing warm air from out of the housing.
Regarding claim 8, Coleman (in view of Kosaka and further in view of Monk) teaches said cooling unit includes: a low button being movably coupled to said housing, said low button being electrically coupled to said control circuit, each of said pump and said blower being turned to a minimum intensity when said low button is depressed; a medium button being movably coupled to said housing, said medium button being electrically coupled to said control circuit, each of said pump and said blower being turned on to a medium intensity when said medium button is depressed; and a high button being movably coupled to said housing, said high button being electrically coupled to said control circuit, each of said pump and said blower being turned on to a high intensity when said high button is depressed. Examiner notes Kosaka teaches a button group Ba for selecting a cooling intensity where the button group facilitates activation of at least three intensities of the cooling system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman as modified by Kosaka to have one button facilitate switching intensities between high, medium, and low settings since the difference is in this case is a matter of design choice lacking a patentable difference in function.
Regarding claim 9, Coleman (in view of Kosaka and further in view of Monk) teaches a plurality of light emitters, each of said light emitters being coupled to said housing wherein each of said light emitters is configured to emit light outwardly therefrom, each of said light emitters being electrically coupled to said control circuit (see Kosaka, lamp group Bc). Coleman (in view of Kosaka and further in view of Monk) does not explicitly disclose respective ones of said light emitters being turned on when either said low button, said medium button or said high button is depressed. Examiner notes, however, Kosaka teaches a plurality of lamps on the operation unit 1011a where the circles as seen in figure 23 are interpreted as LED lights indicating the activated features of the cooling unit.
Regarding claim 10, Coleman (in view of Kosaka and further in view of Monk) teaches wherein said cooling unit includes a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to said control circuit, said power cord having a distal end, said distal end having a male plug being electrically coupled thereto for plugging into a power source comprising a female electrical outlet (see Kosaka figure 22, power cord 1703 for connecting to an AC power supply). Examiner notes that power cords connecting to AC power supplies are old and known in the art requiring a male end plug from the power cord to connect into a female portion outlet of the AC power supply.
Regarding claim 11, Coleman discloses a temperature controlled pillowcase assembly for cooling a pillowcase thereby enhancing comfort for a user while sleeping, said assembly comprising: a pillowcase having an open end for insertably receiving a pillow for the purposes of sleeping (Examiner notes Coleman discloses cooling element 81 is contained within a pillowcase along with a pillow, see Col. 8, lines 9-11), a plurality of tubes (tubing 12), each of said tubes being integrated into said pillow case, each of said tubes being in thermal communication with said pillow case (Examiner considers cooling element 81 inserted within a pillowcase as being unified), Coleman does not explicitly teach said pillowcase having an outer layer, a middle layer and an inside layer, said outer layer being comprised of a textile, said middle layer being comprised of a resiliently compressible material, said inner layer being comprised of a textile, said middle layer abutting said outer layer, said inner layer being spaced from said middle layer to define a tube space between said inner layer and said middle layer; each of said tube being positioned in said tube space between said inner layer and said middle layer of said pillow case, said plurality of tubes being spaced apart from each other and being distributed over an entire length and an entire width of said pillowcase. 
Kosaka, however, discloses a local air conditioning system comprising sheet-like pillow covers 920A and 920B further comprising a two cloths 921a and 921b sandwiching a soft material of three dimensional structure mesh or sponge or cotton between cloths where tubes 100 are disposed within said space for the purpose of providing a cushioned layer containing the air conditioning tubes that can be placed over a regular pillow, tubes extend across the width and length of the pillow cover where said tubes are disposed within the soft material layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the cloth layers and three dimensional soft material as taught by Kosaka in order to fabricate a cooling device with additional cushioning. 
Coleman teaches each of said tubes being in fluid communication with a common outlet and a common inlet being positioned within the pillowcase (see Coleman, header units 16 and 18), but does not explicitly teach each of said common outlet and said common inlet being fluidly coupled to a port extending through said outer layer of said pillowcase. Monk, however, discloses a heating/cooling system for a motorcycle rider comprising ducting 12 connecting to inlet and outlet couplings 10 and 11 further contained with coupling members 18 and 20 with an automatic shutoff valve 19 and 21 for the purpose of preventing flow in either direction when the coupling members are disconnected from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the coupling members 18 and 20 having shutoff valves 19 and 21 as taught by Monk in order to prevent the flow of fluids when the coupling members are disconnected. Examiner further notes that since Monk is relied upon to teach inlet and outlet couplings 10 and 11 being disposed within a garment, it therefore flows naturally that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman to have a said inlet and outlet couplings disposed together within a pillow since it has been held that mere rearrangement of parts is unpatentable where shifts in position would not have modified the operation of the device, see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Coleman modified by Kosaka and further modified by Monk teaches a cooling unit (see Kosaka, figure 22; cooling device 1010) being in thermal communication with said plurality of tubes (see Kosaka, flexible tube 1012 connect to a device to be cooled), said cooling unit cooling each of said tubes when said cooling unit is turned –on-- thereby facilitating said plurality of tubes to cool said pillowcase wherein said cooling unit is configured to cool the user when the user lies on said pillowcase, said cooling unit being remotely positioned with respect to said pillowcase (see Coleman and Kosaka, both references teach cooling units are positioned away from cooling pillow), said cooling unit comprising: a housing having an outer wall (see Kosaka, housing 1700), said outer wall having a vent extending into an interior of said housing (see Kosaka, air intake 1702); a control circuit being positioned in said housing (see Kosaka, microcomputer 1015); a single conduit (see Kosaka, flexible tube 1012 has two openings for sending and returning as seen in figures 22 and 23) having a send portion and a return portion, said send portion being fluidly discrete from said return portion, said conduit being fluidly coupled to said port having said send portion being in fluid communication with said common inlet of said plurality of tubes, said return portion being in fluid communication with said common outlet of said plurality of tubes (Examiner notes the flexible tube 1012 as taught by Kosaka connects to an object to be cooled); a pump being positioned within said housing (see Kosaka, electric pump 1202 connected to tank 1203), said pump having an intake and an exhaust, said pump urging a fluid outwardly through said exhaust when said pump is turned on, said exhaust being fluidly coupled to said send portion of said conduit such that said pump urges the fluid into said plurality of tubes when said pump is turned on, said exhaust being fluidly coupled to said return portion of conduit for retuning the fluid to said pump, said pump being electrically coupled to said control circuit (Examiner notes Kosaka is relied upon for teaching pump 1202 receives water in the direction D201 from the tank 1203 which receives hot water from the cooling pillow and pumps water in the D202 direction back towards the pillow thereby teaching the limitations of the claim); a blower being positioned in said housing, said blower being in fluid communication with said pump, said blower blowing air across said pump when said blower is turned on wherein said blower is configured to exchange heat from the fluid with ambient air thereby cooling the fluid, said blower being electrically coupled to said control circuit (Kosaka discloses a cooling unit 1201 fluidly connected to the electric pump and further comprising an electric fan 1251 for the purpose of discharging heat from the system through an exhaust pushing warm air from out of the housing). 
Coleman, modified by Kosaka and further modified by Monk does not explicitly disclose a low button being movably coupled to said housing, said low button being electrically coupled to said control circuit, each of said pump and said blower being turned to a minimum intensity when said low button is depressed; a medium button being movably coupled to said housing, said medium button being electrically coupled to said control circuit, each of said pump and said blower being turned on to a medium intensity when said medium button is depressed; a high button being movably coupled to said housing, said high button being electrically coupled to said control circuit, each of said pump and said blower being turned on to a high intensity when said high button is depressed. However, Examiner notes Kosaka teaches a button group Ba for selecting a cooling intensity where the button group facilitates activation of at least three intensities of the cooling system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman as modified by Kosaka to have one button facilitate switching intensities between high, medium, and low settings since the difference is in this case is a matter of design choice lacking a patentable difference in function. 
Coleman, in view of Kosaka and further in view Monk teaches a plurality of light emitters, each of said light emitters being coupled to said housing wherein each of said light emitters is configured to emit light outwardly therefrom, each of said light emitters being electrically coupled to said control circuit, but does not explicitly teach respective ones of said light emitters being turned on when either said low button, said medium button or said high button is depressed. Examiner notes, however, Kosaka teaches a plurality of lamps on the operation unit 1011a where the circles as seen in figure 23 are interpreted as LED lights indicating the activated features of the cooling unit. Finally, Coleman as modified by Kosaka and further modified by Monk teaches a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to said control circuit, said power cord having a distal end, said distal end having a male plug being electrically coupled thereto for plugging into a power source comprising a female electrical outlet. Examiner notes that power cords connecting to AC power supplies are old and known in the art requiring a male end plug from the power cord to connect into a female portion outlet of the AC power supply.
Response to Arguments
Applicant’s arguments, filed 4/26/2022, with respect to the rejection of claim 1 under 35 U.S.C. §102 (a)(1) has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kosaka and further in view of Monk.
Applicant's arguments with respect to the rejections of claims 3 and 6-11 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
With regards to applicant’s argument that Coleman fails to disclose or teach “the common inlet and common outlet are positioned in the pillowcase” Examiner respectfully disagrees. Since the limitation changes the scope of the invention, the rejection of claim 11 has been addressed under a new interpretation to include headers 16 and 18 disclosed by Coleman to be disposed inside the pillow case. The rejection of claim 11 under 35 U.S.C. §103 therefore stands. 
With regards to applicant’s argument that Coleman in view of Kosaka and further in view of Monk fails to teach “a single conduit extending from the port”, Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single conduit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, while Monk is relied upon to teach coupling members 18 and 20 having shutoff valves 19 and 21, Monk further teaches umbilical 13 and coupling member 20 that combines the tubing outside of the garment. The rejection of claims 1-10 under 35 U.S.C. §103 stand. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Coleman, Kosaka, and Monk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/14/2022